Citation Nr: 1534223	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-36 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from September 1965 to August 1968, active air service from April 1973 to January 1974, and additional active military service from November 2001 to May 2002 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  In April 2015, the Veteran was afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  A review of that examination report shows that it is inadequate for adjudication purposes.  In this regard, the April 2015 VA examination was conducted as the Veteran had submitted private mental health treatment records showing that his PTSD symptoms may have increased in severity since his last VA examination in September 2009.  However, the April 2015 VA examination report does not contain a detailed description of the Veteran's complaints regarding his PTSD and does not contain evidence that a mental status examination was performed.  As the examination report is incomplete, it is not adequate for adjudication purposes.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine accurately the current level of severity of all impairment resulting from his service-connected PTSD.  

Additionally, any current treatment records should be identified and obtained before a decision is made in this case.  Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.

3.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the claim of entitlement to an initial rating in excess of 10 percent for PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

